963 F.2d 380
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Robert Elizaha DIXON, Defendant-Appellant.
No. 90-50408.
United States Court of Appeals, Ninth Circuit.
Submitted May 4, 1992.*Decided May 13, 1992.

1
Before JAMES R. BROWNING and FARRIS, Circuit Judges, and CAUFIELD,** District Judge.


2
MEMORANDUM***


3
Robert Dixon appeals his sentence under the United States Sentencing Guidelines for two counts of armed robbery, in violation of 18 U.S.C. § 2113(a) and (d), and one count of use of a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c).   Pursuant to  Anders v. California, 386 U.S. 738 (1967), his court-appointed attorney, Carol A. Klauschie, has filed a brief stating that she finds no issues for review and requesting permission to withdraw.   Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 82-83 & n. 6 (1988), discloses no issues for review.


4
Klauschie's request is GRANTED and the appeal is DISMISSED.



*
 Pursuant to Ninth Circuit Rule 34-4 the panel unanimously finds this case suitable for disposition without oral argument


**
 The Honorable Barbara A. Caulfield, District Judge for the Northern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3